Citation Nr: 1445638	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action from the Department of Veterans Affairs (VA) Regional Office (RO) in in Louisville, Kentucky.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in August 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In January 2012, the Board reopened the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and residuals of a TBI, and remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2012 remand, the Board directed the RO to obtain any outstanding VA treatment records dated starting in August 2011.  In its October 2012 Supplemental Statement of the Case (SSOC), the RO indicated that additional VA treatment records from April 2010 through September 2012 were obtained and considered.  However, the VA treatment records from August 2011 through September 2012 have not been associated with either the Veteran's paper or electronic claims files.  Therefore the Board is not able to review them.  The Veteran's VA treatment records must be associated with either the Veteran's paper or electronic claims files before the Board may adjudicate his claims.  

Further, an addendum opinion is needed for the Veteran's TBI claim.  The March 2010 VA examiner noted that the Veteran's residuals after his documented in-service TBI were "self-limiting."  However, in providing a negative opinion, the examiner relied on an absence of treatment or reported symptoms for the period from the Veteran's separation in June 1981 until his first documented psychotic break in 1992.  There are no medical records available for this period.  The Board may not rely on a negative opinion that is based upon a lack of contemporaneous medical records.  Further, the Veteran has asserted that he has experienced residuals of his TBI since it occurred.  A VA examiner must address his contentions.  

Accordingly, the case is REMANDED for the following actions:

1. Associate the Veteran's VA treatment records from August 2011 to September 2012, which were noted as obtained and reviewed in the October 2012 SSOC, with either his paper or electronic claims files.  

2. Return the Veteran's claims file to the examiner who conducted the March 2010 TBI examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  If a new examination is deemed necessary, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service TBI has any current residuals.  If the examiner finds that residuals of a TBI are present, he or she must list them.  In providing the requested opinion, the examiner must address the Veteran's lay assertion that he has experienced neurological and cognitive residuals of his TBI since it occurred in January 1979.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



